EXHIBIT 10.4

 

    LOGO [g2990929909img.jpg]   Netopia, Inc.       6001 Shellmound Street, 4th
Floor       Emeryville, CA 94608       Direct: (510) 420-7510      
Fax:     (510) 420-7606       Email:  alefkof@netopia.com

 

April 6, 2005

 

Mr. Charles Constanti

226 Palm Drive

Piedmont, CA 94610

 

Dear Charles:

 

We are pleased to offer you employment with Netopia, Inc. (the “Company”). From
your employment start date of April 18, 2005 and continuing through May 15,
2005, your position will be Vice President, Finance. Effective May 16, 2005,
your position will be Vice President and Chief Financial Officer. You will
report directly to me. The terms of employment of this offer are stated below.

 

You will receive base compensation in the amount of $230,000 per year, paid in
semi-monthly payments each in the amount of $9,583.33 on the Company’s normal
payroll dates. In addition, you will be eligible to receive a bonus of up to
$20,000 for the fiscal year ending September 30, 2005. For the fiscal year
ending September 30, 2006, your bonus eligibility will be $45,000 at 100% of
your target. Bonus eligibility will be determined after the completion of fiscal
year-end audits. You will help me write the criteria for the senior management
FY06 bonus plan to submit to the Board. As a Company employee, you will be
eligible to participate in Company-sponsored benefit programs, including
medical, dental, vision, disability and life insurance. You also will have the
opportunity to enroll in Netopia’s 401(k) Plan and, effective August 1, 2005, to
participate in the Netopia Employee Stock Purchase Plan. I have enclosed a
summary of benefits for your review. In addition to these normal employee
benefits, you will be eligible to participate in two other senior management
programs – Exec-U-Care Medical Reimbursement Program and income tax preparation
assistance through Moorman and Company. You also will be eligible to enter into
an Indemnification Agreement in substantially the same form as the
indemnification agreements currently in place between the Company and its
directors and other executive officers. Finally, you will be eligible to enter
into a change-of-control severance agreement in substantially the same form as
the change-of-control severance agreements currently in place between the
Company and its other executive officers. You understand that the Company may
modify your compensation and/or benefits from time to time, as it deems
appropriate.

 

Subject to final approval by the Option Committee of the Company’s Board of
Directors, you will be granted stock options to purchase two hundred thousand
(200,000) shares of Netopia common stock. The stock options will be subject to
all terms and conditions of the Company’s stock option plan, and the exercise
price will be the fair market value of the Company’s common stock on the date of
grant. Your stock options will vest on a quarterly basis over a 4-year period
commencing on April 18, 2005.

 

Pursuant to the Immigration Reform and Control Act of 1986, you must complete
the enclosed Form I-9 and provide the Company with proof of your identity and
eligibility for employment in



--------------------------------------------------------------------------------

the United States on your hire date or no later than April 20, 2005. If you fail
to provide these materials, this offer will be considered withdrawn and if
already employed, your employment will be terminated by the Company immediately.

 

If you accept this offer, you should review, execute and return the following
documents to Human Resources promptly:

 

  •   Acceptance and Acknowledgment

 

  •   Employee Inventions Assignment and Confidentiality Agreement

 

  •   Employment Application including Voluntary Applicant Data Form and
Disclosure and Authorization to Obtain Information

 

  •   Form W-4

 

  •   New Employee Data Form

 

We are very excited about the possibility of you joining Netopia, and we look
forward to having you start your employment on April 18, 2005.

 

Sincerely,

/s/ Alan B. Lefkof

--------------------------------------------------------------------------------

Alan B. Lefkof President and Chief Executive Officer

 

If you accept this offer, please read carefully the following Acceptance and
Acknowledgment, and indicate your agreement by signing below in the space
indicated:

 

I understand that Netopia, Inc. is an at-will employer. At-will employment means
that either Netopia or I can terminate my employment at any time with or without
cause, with or without prior notice, and that there is no agreement, express or
implied, between Netopia and me for any specific term or period of employment.

 

I authorize Netopia, Inc., its agents and representatives to investigate, as
Netopia deems reasonably appropriate under the circumstances, my work experience
with former employers. I further authorize Netopia to obtain such information,
as Netopia deems reasonably appropriate under the circumstances, relating to me
available from governmental agencies and references. I understand that this job
offer is subject to revocation without any liability of Netopia to me in the
event that Netopia is not satisfied, as determined by Netopia in its sole
discretion, with the results of any such inquiries.

 

I agree that it is my responsibility to know, understand and comply with any and
all Company policies and procedures as communicated and made available to me
from time to time, and that failure to do so may result in termination of
employment without any liability of Netopia or any third party to me.

 

I further understand that this letter sets forth the complete terms of my
employment with Netopia and supersedes any prior agreement or understanding,
whether written or oral. Any addition or change to the terms of my employment
must be in writing signed by the President of Netopia and me.

 

I have read, understand and accept the offer of employment on the terms set
forth in this letter.

 

Signature:  

/s/ Charles Constanti

--------------------------------------------------------------------------------

  Date: April 6, 2005     Charles Constanti    